                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    Case No. 5:20-cv-00354-BO

                                                )
Henry Hallager                                  )
Plaintiff(s),                                   )
                                                )
vs                                              )
                                                )
Account Resolution Services, LLC, et al.        )
Defendant(s).                                   )

  DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A
              DIRECT FINANCIAL INTEREST IN LITIGATION

Pursuant to Fed.R.Civ.P. 7.1 and Local Civil Rule 7.3, or Fed.R.Crim.P. 12.4 and Local Criminal
Rule 12.3,

See Exhibit A
_______________________        a defendant
                        who is ______________________,
(name of party)                 (plaintiff/defendant/other:_______________)

makes the following disclosure:

1. Is party a publicly held corporation or other publicly held entity?

        YES                                NO

2. Does party have any parent corporations?

        YES                                NO


If yes, identify all parent corporation, including grandparent and great-grandparent corporations:


3. Is 10% or more of the stock of a party owned by a publicly held corporation or other
publicly held entity?

        YES                                NO



If yes, identify all such owners:
4. Is there any other publicly held corporation or other publicly held entity that has a direct
financial interest in the outcome of the litigation (Local Civil Rule 7.3 or Local Criminal Rule 12.3)?

        YES                             NO

If yes, identify entity and nature of interest:


5. Is party a trade association?

        YES                             NO

If yes, identify all members of the association, their parent corporations, and any publicly held
companies that own 10% or more of a member’s stock:


6. If case arises out of a bankruptcy proceeding, identify any trustee and the members of any
creditors’s committee:
n/a


                                                             /s/ David A. Grassi, Jr.
                                                  Signature: _____________________________

                                                  Date:   11/26/2020
                                                          _____________________________
                                       EXHIBIT A

       The entity making this disclosure is Healthcare Revenue Recovery Group, LLC d/b/a ARS

Account Resolution Services, which is improperly identified as “Account Resolution Services,

LLC” in the case caption.
